Title: To James Madison from William MacCreery, 25 January 1807
From: MacCreery, William
To: Madison, James



Sir
25 Jan: 1807

A few days previous to my departure from Balte. in November last, I was applied to by the Messrs. Hoffmans for my opinion of an Operation they were then engaged in viz: the supplying of cloathing for the crews of two French ships of the line.
I did not hesitate in giving my opinion that the French Goverment wou’d re imburse them & with thanks: at same time suggested the propriety of applying to you for a letter to our Minister at Paris, to serve in case of need.
A Government situated as that of France now is, can not allways have a flowing treasury, nor will it be anxious perhaps to give to claims of this nature a prefference, and although I have no doubt of its ultimate safety, a long delay may prove very injurious to these Gentlemen.  This wou’d be the more to be regretted as these supplies have been furnished on the most equitable terms, And I assure you Sir that I know this House to be most punctiliously honorable in all their dealings.
I had another motive for wishing that the attention of our Minister at Paris shou’d be drawn to this affair, which is, that in the event of a negotiation there for more territory, this claim might be readily liquidated.
I take the liberty of enclosing their letter to me on this subject, and to ask the favor of a letter to General Armstrong in favor of this claim.  Shoud you find it convenient, & think it proper, to speak to General Turreau on the subject, you wou’d gratify me very much, but your time must be so much press’d upon at this moment, that I dare not urge it.
Pardon this intrusion, and believe me to be most respectfully Sir Your very humble Servt.

Wm. MacCreery

